[Cite as Card v. S. Ohio Correctional Facility, 2010-Ohio-551.]

                                                         Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




TYRONE CARD

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant
        Case No. 2008-11613

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

MAGISTRATE DECISION




        {¶ 1} Plaintiff brought this action alleging negligence. The issues of liability and
damages were bifurcated and the case proceeded to trial on the issue of liability.
        {¶ 2} At all times relevant, plaintiff was an inmate in the custody and control of
defendant pursuant to R.C. 5120.16. Plaintiff testified that “a couple of years ago” he
began to seek medical treatment from defendant for several ailments including joint and
abdominal pain, poor vision, and “numbness.”                      Plaintiff stated that defendant
subsequently arranged for him to see several physicians, including specialists, and to
undergo various medical procedures such as x-rays and a colonoscopy.
        {¶ 3} According to plaintiff, his ongoing course of treatment has not alleviated
his ailments and defendant’s medical professionals will not provide him with both the
specific care and the medication that he believes are necessary for his well-being.
Plaintiff thus alleges that defendant provided him negligent medical care.
        {¶ 4} In order to prevail on a claim for medical malpractice, plaintiff must
establish: 1) the standard of care recognized by the medical community; 2) the failure of
Case No. 2008-11613                        -2-                MAGISTRATE DECISION

defendant to meet the requisite standard of care; and, 3) a direct causal connection
between the medically negligent act and the injury sustained. Bruni v. Tatsumi (1976),
46 Ohio St.2d 127. These elements must be established by expert testimony unless the
negligent conduct “is so apparent as to be within the comprehension of laymen and
requires only common knowledge and experience to understand and judge it * * *.” Id.
at 130.
      {¶ 5} Plaintiff alleges that medical professionals employed by defendant
selected an inappropriate course of treatment for his ailments. Such matters are not
within the common knowledge and experience of laymen inasmuch as they involve the
professional skill and judgment used by the physicians who treated plaintiff. Therefore,
expert testimony is required both to establish the requisite standard of care and to show
that defendant’s employees deviated from that standard of care.
      {¶ 6} Plaintiff has not provided expert testimony and, as a result, the court finds
that plaintiff failed to prove his claim of negligence by a preponderance of the evidence.
Accordingly, it is recommended that judgment be rendered in favor of defendant.
      A party may file written objections to the magistrate’s decision within 14 days of
the filing of the decision, whether or not the court has adopted the decision during that
14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files objections,
any other party may also file objections not later than ten days after the first objections
are filed. A party shall not assign as error on appeal the court’s adoption of any factual
finding or legal conclusion, whether or not specifically designated as a finding of fact or
conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely and specifically
objects to that factual finding or legal conclusion within 14 days of the filing of the
decision, as required by Civ.R. 53(D)(3)(b).



                                          _____________________________________
                                          MATTHEW C. RAMBO
Case No. 2008-11613                   -3-              MAGISTRATE DECISION

                                     Magistrate

cc:


Jennifer A. Adair                       Tyrone Card, #510-865
Assistant Attorney General              787 Lucasville-Minford Road
150 East Gay Street, 18th Floor         Lucasville, Ohio 45648
Columbus, Ohio 43215-3130

RCV/cmd/Filed February 1, 2010
To S.C. reporter February 16, 2010